Citation Nr: 1735703	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-06 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral upper extremity neurological disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for narcotic medication dependency.

6.  Entitlement to restoration of service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to a rating in excess of 20 percent (prior to October 4, 2010 and from January 11, 2011) for lumbar spine degenerative changes of L4-5 and L5-S1.

8.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

9.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from September 1979 to October 1980, from February 1990 to December 1990, and from January 1991 to August 1991.  He also had additional Reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) and from an August 2013 rating decision of the Columbia, South Carolina VA RO.  The record is now in the jurisdiction of the Columbia RO.

In May 2015, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is associated with the record.  [On the Veteran's March 2013 VA Form 9, he requested a hearing before the Board.  However, in a statement submitted by his attorney in December 2016, he withdrew such request.]

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) has been raised by the record (on a January 2012 Report of General Information documenting a phone call with the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for headaches and for narcotic medication dependency, entitlement to increased ratings for right and left lower extremity radiculopathy, and entitlement to a TDIU rating are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 2007 rating decision denied the Veteran service connection for PTSD, finding in essence that there was no evidence that he had a current diagnosis of PTSD and no evidence of a confirmed in-service stressor.  Evidence received since the October 2007 rating decision suggests that he has been diagnosed with PTSD related to an in-service stressor, relates to unestablished facts necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating such claim.

2.  It is reasonably shown that the Veteran's currently diagnosed PTSD began in the line of duty during his ACDUTRA service and has persisted since that time.

3.  An unappealed October 2007 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a cervical spine disability [which was previously denied in an unappealed March 2004 rating decision (based on a finding that there was no evidence of a nexus between any current cervical spine disability and his military service) and in an unappealed August 2005 rating decision (based on a finding that new and material evidence had not been received to reopen the claim)].  Evidence received since the October 2007 rating decision suggests that his current cervical spine disability is related to his military service, relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability, and raises a reasonable possibility of substantiating such claim.

4.  The competent evidence of record clearly and unmistakably shows that a cervical spine disability pre-existed his ACDUTRA service, and it is reasonably shown that such disability was permanently aggravated in the line of duty during his ACDUTRA service, resulting in his currently diagnosed cervical spine degenerative disc disease.

5.  An unappealed August 2005 rating decision denied the Veteran service connection for a bilateral upper extremity neurological disability, finding in essence that there was no evidence that he had a current diagnosis of such a disability and no evidence that such a disability was incurred in or caused by his military service.  Evidence received since the August 2005 rating decision suggests that he has been diagnosed with bilateral upper extremity neuropathy and radiculopathy which are related to his military service, relates to unestablished facts necessary to substantiate the claim of service connection for a bilateral upper extremity neurological disability, and raises a reasonable possibility of substantiating such claim.

6.  It is reasonably shown that the Veteran's currently diagnosed bilateral upper extremity neuropathy and radiculopathy began in the line of duty during his ACDUTRA service and has persisted since that time.

7.  Service connection for GERD was in effect for more than 10 years prior to the severance of that award; the original award was not based on fraud, and it is not clearly shown from military records that the Veteran lacked the requisite service or character of discharge at the time of the original award.

8.  In a January 2017 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal seeking an increased rating (prior to October 4, 2010 and from January 11, 2011) for lumbar spine degenerative changes of L4-5 and L5-S1; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 101(22) and (24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304(f) (2016).

3.  New and material evidence has been received, and the claim of service connection for a cervical spine disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  Service connection for a cervical spine disability, diagnosed as cervical spine degenerative disc disease, is warranted.  38 U.S.C.A. §§ 101(22) and (24), 1110, 1111, 1112, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2016); Hill v. McDonald, 28 Vet. App. 243, 252-53 (2016).

5.  New and material evidence has been received, and the claim of service connection for a bilateral upper extremity neurological disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  Service connection for a bilateral upper extremity neurological disability, diagnosed as bilateral upper extremity neuropathy and radiculopathy, is warranted.  38 U.S.C.A. §§ 101(22) and (24), 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2016).

7.  The severance of service connection for GERD was not proper, and restoration of service connection for GERD is warranted.  38 U.S.C.A. §§ 101(22) and (24), 1110, 1131, 5107, 5109A (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.105(d), 3.303, 3.114, 3.957 (2016).

8.  The criteria for withdrawal of an appeal are met as to the claim seeking an increased rating (prior to October 4, 2010 and from January 11, 2011) for lumbar spine degenerative changes of L4-5 and L5-S1; the Board has no further jurisdiction in that matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Inasmuch as this decision reopens and grants the claims of service connection for PTSD, for a cervical spine disability, and for a bilateral upper extremity neurological disability; grants the claim for restoration of service connection for GERD; and dismisses the claim for an increased rating (prior to October 4, 2010 and from January 11, 2011) for lumbar spine degenerative changes of L4-5 and L5-S1, there is no reason to belabor the impact of the VCAA on these matters, and any notice or duty to assist omission is harmless.



Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service.

Reopening Service Connection Claims

Reopening - In General

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening - Service Connection for PTSD

An October 2007 rating decision denied the Veteran service connection for PTSD essentially on the basis that there was no evidence that he had a current diagnosis of PTSD and no evidence of a confirmed in-service stressor.  He was furnished notice of that determination and of his appellate rights, and the October 2007 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the October 2007 rating decision includes the report of a May 2013 VA psychiatric examination, which documents that the Veteran was diagnosed with PTSD resulting from the in-service stressor of a motor vehicle accident while on ACDUTRA in July 1991.

Because service connection for PTSD was previously denied on the basis that there was no evidence that he had a current diagnosis of PTSD and no evidence of a confirmed in-service stressor, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has a current diagnosis of PTSD and/or a confirmed in-service stressor.  The aforementioned evidence suggests that he has been diagnosed with PTSD related to an in-service stressor.  For purposes of reopening, this evidence is deemed credible.  It relates to unestablished facts necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. § 5108.

Reopening - Service Connection for a Cervical Spine Disability

Initially, a March 2004 rating decision denied the Veteran service connection for a cervical spine disability essentially on the basis that there was no evidence of a nexus between any current cervical spine disability and his military service.  He was furnished notice of that determination and of his appellate rights, and the March 2004 rating decision became final when he failed to perfect an appeal of that decision following the issuance of an October 2006 Statement of the Case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Thereafter, an August 2005 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for a cervical spine disability.  He was furnished notice of that determination and of his appellate rights, and the August 2005 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.

Thereafter, an October 2007 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for a cervical spine disability.  He was furnished notice of that determination and of his appellate rights, and the October 2007 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.

Evidence received since the October 2007 rating decision includes a May 2015 statement from a private physician, opining that the Veteran's July 1991 in-service motor vehicle accident "caused a permanent increase in disability well beyond the natural progression....[I]t is my medical opinion that [the Veteran's] progressive cervical pain and radiculopathy more likely than not permanently increased in severity while in the military setting.  This increase was beyond the natural progression....[I]t is more likely than not that [the Veteran's] cervical spine issues were present during his military career and clearly aggravated beyond the normal progression from military unique activities and the MVC [motor vehicle collision] in 1991."

Because service connection for a cervical spine disability was previously denied on the basis that there was no evidence of a nexus between any current cervical spine disability and his military service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's current cervical spine disability is related to his military service.  The aforementioned evidence suggests that his current cervical spine disability is related to his military service.  For purposes of reopening, this evidence is deemed credible.  It relates to unestablished facts necessary to substantiate the claim of service connection for a cervical spine disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a cervical spine disability may be reopened.  38 U.S.C.A. § 5108.

Reopening - Service Connection for a Bilateral Upper Extremity Neurological Disability

An August 2005 rating decision denied the Veteran service connection for a bilateral upper extremity neurological disability essentially on the basis that there was no evidence that he had a current diagnosis of such a disability and no evidence that such a disability was incurred in or caused by his military service.  He was furnished notice of that determination and of his appellate rights, and the August 2005 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the August 2005 rating decision includes a May 2015 statement from a private physician, opining that the Veteran began to have radiculopathy in his bilateral upper extremities during the rigors of boot camp and that the symptoms of such were "specifically aggravated by military specific activities."

Because service connection for a bilateral upper extremity neurological disability was previously denied on the basis that there was no evidence that he had a current diagnosis of such a disability and no evidence that such a disability was incurred in or caused by his military service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has a current diagnosis of a bilateral upper extremity neurological disability and/or that such disability was incurred in or caused by his military service.  The aforementioned evidence suggests that he has been diagnosed with bilateral upper extremity neuropathy and radiculopathy which are related to his military service.  For purposes of reopening, this evidence is deemed credible.  It relates to unestablished facts necessary to substantiate the claim of service connection for a bilateral upper extremity neurological disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a bilateral upper extremity neurological disability may be reopened.  38 U.S.C.A. § 5108.

Service Connection Claims

Service Connection - In General

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service Connection for PTSD

The medical evidence of record documents that the Veteran has been diagnosed with PTSD during the period of the current claim (including on VA psychiatric examination in May 2013).  His service treatment records document that he was involved in a motor vehicle accident in July 1991 while in the line of duty during his ACDUTRA service.  The May 2013 VA examiner opined that the Veteran's PTSD was the result of this in-service motor vehicle accident (during which he feared for his life and endorsed symptoms of PTSD as a result).  The May 2013 VA examiner's opinion is the most probative evidence of record which addresses a causal link between the Veteran's current PTSD and his military service.  Thus, service connection for PTSD is warranted.  See 38 C.F.R. § 3.303(b).

Service Connection for a Cervical Spine Disability

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  See 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of sound condition is not rebutted, "the [V]eteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.

Because the Veteran has already achieved "Veteran status" for a single disability incurred or aggravated during his period of ACDUTRA from January 1991 to August 1991 (i.e., he is already service-connected for other disabilities found to be the result of his July 1991 motor vehicle accident during that period), the presumptions of soundness and aggravation attach to that period of ACDUTRA service.  See Hill v. McDonald, 28 Vet. App. 243, 252-53 (2016).

The report of the Veteran's February 1979 service enlistment examination did not note any cervical spine abnormalities.  Therefore, the Board finds that the presumption of soundness at entrance attaches in this case.

The competent evidence of record clearly and unmistakably shows that a cervical spine disability pre-existed his ACDUTRA service.  (Specifically, a March 1976 private treatment record noted that he was involved in an automobile accident in April 1975 which resulted in a diagnosis of cervical strain.)  However, there is no clear and unmistakable evidence to show that the Veteran's pre-existing cervical spine disability was not permanently aggravated during his period of ACDUTRA service from January 1991 to August 1991.  Thus, because the government has failed to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

The medical evidence of record documents that the Veteran has been diagnosed with cervical spine degenerative disc disease during the period of the current claim (including on VA neck examination in May 2012).  His service treatment records document that he was involved in a motor vehicle accident in July 1991 while in the line of duty during his ACDUTRA service.  In a May 2015 statement, a private physician opined that the Veteran's July 1991 in-service motor vehicle accident "caused a permanent increase in disability well beyond the natural progression....[I]t is my medical opinion that [the Veteran's] progressive cervical pain and radiculopathy more likely than not permanently increased in severity while in the military setting.  This increase was beyond the natural progression....[I]t is more likely than not that [the Veteran's] cervical spine issues were present during his military career and clearly aggravated beyond the normal progression from military unique activities and the MVC [motor vehicle collision] in 1991."  The May 2015 private physician's opinion is the most probative evidence of record which addresses a causal link between the Veteran's current cervical spine disability and his military service (and specifically, his period of ACDUTRA from January 1991 to August 1991).  Thus, service connection for a cervical spine disability, diagnosed as cervical spine degenerative disc disease, is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a cervical spine disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection for a Bilateral Upper Extremity Neurological Disability

The medical evidence of record documents that the Veteran has been diagnosed with bilateral upper extremity neuropathy and radiculopathy during the period of the current claim (including on VA peripheral nerves examinations in February 2012 and July 2012).  His service treatment records document that he was involved in a motor vehicle accident in July 1991 while in the line of duty during his ACDUTRA service.  In a May 2015 statement, a private physician opined that the Veteran began to have radiculopathy in his bilateral upper extremities during the rigors of boot camp and that the symptoms of such were "specifically aggravated by military specific activities."  The May 2015 private physician's opinion is the most probative evidence of record which addresses a causal link between the Veteran's current bilateral upper extremity neurological disability and his military service.  Thus, service connection for a bilateral upper extremity neurological disability, diagnosed as bilateral upper extremity neuropathy and radiculopathy, is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a bilateral upper extremity neurological disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]

Claim for Restoration of Service Connection

Subject to the limitations in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  38 C.F.R. § 3.105(d).

The limitations set forth in § 3.957 apply to this case.  Service connection that has been in effect for a disability for 10 or more years will not be severed except upon a showing that the original grant was based on fraud, or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the grant of service connection to the effective date of the rating decision that severs service connection, after compliance with § 3.105(d).

A March 2004 rating decision granted service connection for GERD, at a 0 percent rating, effective July 18, 2003.

An August 2013 rating decision (and accompanying November 2013 notification letter) proposed a severance of service connection for GERD, based on a finding of clear and unmistakable error (CUE).  Thereafter, a March 2014 rating decision severed service connection for GERD, effective June 1, 2014.

The Board notes that the initial grant of service connection for GERD became effective on July 18, 2003, more than 10 years prior to the March 2014 rating decision that severed service connection effective June 1, 2014.  In addition, there is no showing of fraud, or that the Veteran lacked the requisite service or character of discharge at the time of the original grant of service connection.  [The evidence of record reflects that the Veteran was diagnosed with GERD in March 1991, in the line of duty during his period of ACDUTRA service from January 1991 to August 1991.]  Therefore, the severance of service connection was improper, and service connection for GERD must be restored.

Dismissal of Claim

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a January 2017 written statement, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal seeking an increased rating (prior to October 4, 2010 and from January 11, 2011) for lumbar spine degenerative changes of L4-5 and L5-S1.  [A December 2010 rating decision awarded a 100 percent temporary total convalescent rating under 38 C.F.R. § 4.30, effective October 4, 2010 through January 10, 2011; in light of the maximum rating awarded for that period, the matter of the rating for that period is moot and therefore is not before the Board on appeal.]

There remain no allegations of errors in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.

On de novo review, service connection for PTSD is granted.

The appeal to reopen a claim of service connection for a cervical spine disability is granted.

On de novo review, service connection for a cervical spine disability, diagnosed as cervical spine degenerative disc disease, is granted.

The appeal to reopen a claim of service connection for a bilateral upper extremity neurological disability is granted.

On de novo review, service connection for a bilateral upper extremity neurological disability, diagnosed as bilateral upper extremity neuropathy and radiculopathy, is granted.

Restoration of service connection for GERD is granted.

The appeal seeking a rating in excess of 20 percent (prior to October 4, 2010 and from January 11, 2011) for lumbar spine degenerative changes of L4-5 and L5-S1 is dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims on appeal for service connection for headaches and for narcotic medication dependency, for increased ratings for right and left lower extremity radiculopathy, and for a TDIU rating.

Regarding headaches, a September 1980 Report of Medical History noted the Veteran's indication of a history of frequent or severe headaches, and a May 1991 service treatment record noted an assessment of chronic migraine and muscle contraction headaches.  The Veteran reports that his current headaches are related to his ACDUTRA service and/or are caused or aggravated by his [now] service-connected cervical spine disability.  On remand, an examination with medical opinions is necessary.

Regarding narcotic medication dependency, the Veteran reports that he currently has such a dependency as a result of the narcotic medications he takes for his service-connected lumbar spine disability and his [now] service-connected cervical spine disability, as well as for headaches.  A June 2013 VA treatment record (located in Virtual VA) noted that a private doctor was prescribing narcotics for the Veteran's pain.  On remand, an examination with medical opinions is necessary.

Regarding right and left lower extremity radiculopathy, the evidence of record indicates that these service-connected disabilities have worsened since the Veteran was last afforded VA examinations for such disabilities (in July 2012, more than five years ago).  On remand, an updated examination is necessary.

Regarding a TDIU rating, this claim should be readjudicated following the implementation of the Board's awards in the current decision, and after readjudication of the claims remaining on appeal.  [The Veteran does not currently meet the schedular percentage requirements for a TDIU rating under 4.16(a), and the Board is precluded from assigning an extraschedular TDIU rating under 4.16(b) in the first instance.]

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his headaches and any narcotic medication dependency at any time, as well as for his right and left lower extremity radiculopathy during the period of the current appeal, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment (to specifically include any records documenting the prescribing of narcotic medications for his pain).  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should arrange for NEUROLOGICAL, PERIPHERAL NERVE, AND ALL OTHER APPROPRIATE EXAMINATIONS of the Veteran to ascertain the likely cause of his headaches and any narcotic medication dependency, as well as the severity of his service-connected right and left lower extremity radiculopathy.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINERS IN CONJUNCTION WITH THE EXAMINATIONS. Any indicated tests or studies must be completed.  The peripheral nerves examiner should also be provided a copy of the criteria for rating peripheral nerve disorders.  Based on review of the record and examination of the Veteran, the examiners must provide opinions that respond to the following:

a. For headaches: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident in the line of duty during the Veteran's ACDUTRA service OR was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his [now] service-connected cervical spine disability?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

b. For any narcotic medication dependency: Please identify whether such dependency is found or shown by the record.  If YES, then is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such dependency was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by the Veteran's service-connected lumbar spine disability and/or his [now] service-connected cervical spine disability, and/or by his headaches?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

c. For right and left lower extremity radiculopathy: Please describe all symptoms and manifestations of these service-connected disabilities (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.  Please ALSO specifically comment on the overall impact that these service-connected disabilities each have on occupational and daily activity functioning.

The examiners MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for headaches and for narcotic medication dependency, and increased ratings for right and left lower extremity radiculopathy, FOLLOWED BY readjudication of the TDIU claim (AFTER any further development indicated and in light of the determinations made on other issues, as well as taking into account the implementation of the Board's awards in the current decision).  [IF the schedular percentage requirements for a TDIU rating under 4.16(a) remain unmet, then the AOJ should consider an extraschedular TDIU rating under 4.16(b), with referral of the claim to the Director of Compensation Service for an opinion.]  If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran may submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


